NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       LEON ROBERTSON, Petitioner.

                         No. 1 CA-CR 14-0832 PRPC
                             FILED 10-11-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-100989-001
            The Honorable Robert L. Gottsfield, Judge Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Arthur G. Hazelton, Jr.
Counsel for Respondent

Leon Robertson, Tucson
Petitioner Pro Se



                       MEMORANDUM DECISION

Judge Donn Kessler authored the decision of the Court, in which Presiding
Judge Kenton D. Jones and Judge Randall M. Howe joined.
                          STATE v. ROBERTSON
                           Decision of the Court

K E S S L E R, Judge:

¶1            Petitioner Leon Robertson seeks review of the superior court’s
summary dismissal of his pro se petition for post-conviction relief of-right.
Robertson pled guilty to misconduct involving weapons and possession or
use of narcotic drugs. Robertson argues his trial counsel was ineffective
when counsel failed to file a motion to suppress, conduct pre-trial
investigation, and present an affidavit from Robertson’s wife professing his
innocence. Robertson also argues his post-conviction relief counsel was
ineffective when she failed to raise these issues and when she “fabricated”
evidence by explaining her view of the evidence in correspondence to
Robertson.1

¶2             We deny relief.       A plea agreement waives all non-
jurisdictional defenses, errors, and defects which occurred prior to the plea.
State v. Flores, 218 Ariz. 407, 409-10, ¶ 6 (App. 2008). This includes
deprivations of constitutional rights, id., and all claims of ineffective
assistance of counsel not directly related to the entry of the plea, State v.
Quick, 177 Ariz. 314, 316 (App. 1993). Further, because Robertson waived
these issues, post-conviction relief counsel had no issues to raise. Finally,
interpreting the evidence in a manner with which Robertson did not agree
was not “fabricating” evidence.

¶3             We do not address the other issues Robertson raises in his
petition because he did not present those issues to the trial court. State v.
Ramirez, 126 Ariz. 464, 467 (App. 1980) (clarifying this Court will not review
issues raised for the first time in a motion for rehearing); State v. Wagstaff,
161 Ariz. 66, 71 (App. 1988) (same); Ariz. R. Crim. P. 32.9(c)(1)(ii).

¶4            We grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA



1       Robertson’s post-conviction relief counsel found no colorable claims
for relief.


                                         2